Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-20 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a second non final action on the merits based on Applicant’s claims submitted on 04/03/2022.


Response to Arguments

Regarding Claims 1, 4, 6, 7, 10, 13, 14, 17, 19 previously rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 7, 13, 15, 20, 22, 25 of U.S. Patent No. 10,693,755, a Terminal Disclaimer has been filed on 04/03/2022 and was approved on the same day, and thus the previous rejection has been withdrawn.
Regarding Claims 1, 4, 6, 7, 10, 13, 14, 17, 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, 11, 13, 15, 20, 21, 22 of U.S. Patent No. 10,263,866, a Terminal Disclaimer has not been filed, and thus the previous rejection is still maintained.
Regarding Claims 1-4, 6-13, and 15-20 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “First, in Wu, the DSLAM 404 is a physical device connected to a plurality of DSL lines, NOT virtual access aggregation devices. Therefore, Applicant respectfully asserts that Examiner’s interpretation of the DSLAM 404 in Wu as the “virtual access aggregation devices” is not appropriate. Second, the aforementioned element specifies “a plurality of virtual access aggregation devices”. While in Wu, the DSLAM 404 is a singular device. Wu does not teach linking multiple DSLAMsSs to a plurality of user terminal interfaces associated with a plurality of user terminals throughout Wu’s disclosure” on page 9, filed on 04/03/2022, with respect to Wu et al. US Pub 2008/0101591 (hereinafter “Wu”), and in view of Chang et al. US Pub 2008/0060030 (Hereinafter “Chang”), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Goldburg et al. WO2011054006 (hereinafter “Goldburg”). See section Claim Rejections - 35 USC § 102 and 103 below for complete details

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4, 6, 7, 10, 13, 14, 17, 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, 11, 13, 15, 20, 21, 22 of U.S. Patent No. 10,263,866. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims cited above in the instant application broaden the scope of Claims 1, 7, 11, 13, 15, 20, 21, 22 of already allowed U.S. Patent No. 10,263,866 by omitting the feature of a method and/or apparatus, logic using for broadband access management. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
The table below compares the claims in instant application with corresponding conflicting claims in U.S. Patent No. 10,263,866 wherein the underlined parts highlighting the patentably indistinct features between the conflicting claims.
In instant application
In U.S. Patent No. 10,263,866

Claim 1. A method for virtualized access aggregation by a management system, the method comprising:
linking a plurality of virtual access aggregation devices to a plurality of user terminal interfaces associated with a plurality of user terminals; 
receiving condition and/or performance data from at least two different virtual aggregation devices within the plurality of virtual aggregation devices, the at least two different virtual aggregation devices are linked to at least two user terminals within the plurality of user terminals such that a condition and/or performance degradation may affect the at least two user terminals; and 
correlating the condition and/or performance degradation across the at least two different virtual aggregation devices using the received condition and/or performance data.

Claim 4. The method of claim 3, wherein the at least two user terminals belong to a common geographic area.

Claim 1. A method comprising: 
receiving, at an interface of a Device Abstraction Proxy (DAP), a request for operational data relating to Digital Subscriber Line (DSL) services provided to a plurality of DSL terminals in a DSL network by two or more providers;
receiving, at the interface of the DAP, the operational data, including operational data for a plurality of DSL lines coupled to the plurality of DSL terminals;
identifying, at the DAP, at least two of the plurality of DSL lines as belonging to a geographic area of DSL lines, each of the at least two of the plurality of DSL lines respectively associated with at least two of the plurality of DSL terminals being provided the DSL services by different ones of the at least two or more providers, the geographic area associated with a plurality of physical devices that terminate or cross-connect twisted pairs from one or more cables; and
correlating a condition and/or a performance of one of the at least two DSL lines identified as belonging to the geographic area with a condition and/or performance of another one of the at least two DSL lines identified as belonging to the geographic area.


Claim 6. The method of claim 1 wherein correlating the condition and/or performance degradation across the at least two different virtual aggregation devices using the received condition and/or performance data is further used to estimate a root cause of the condition and/or performance degradation.


Claim 7. The method of claim 6 further comprising determining that the fault that occurs in the one of the at least two of the plurality of DSL lines identified as belonging to the geographic area is estimated to share a root cause with another fault that occurs in another one of the at least two of the plurality of DSL lines identified as belonging to the geographic area.


Claim 14. The non-transitory computer readable storage medium or media of claim 11, wherein correlating the condition and/or performance degradation across the at least two different virtual aggregation devices comprises determining compliance of the at least two user terminals with a spectral compatibility rule.

Claim 11. The method of claim 1, wherein correlating a condition and/or a performance of one of the at least two of the plurality of DSL lines identified as belonging to the geographic area comprises: checking the operational data for one or more of the at least two of the plurality of DSL lines to determine compliance of the one or more of the at least two of the plurality of DSL lines with a spectral compatibility rule.


Claim 7. The method of claim 1, further comprising:
modifying a profile of one of the at least two user terminals in conjunction with modifying a profile of another one of at least two user terminals.

Claim 13. The method of claim 1, further comprising changing a profile of the one of the at least two of the plurality of DSL lines identified as belonging to the geographic area in conjunction with changing a profile of another one of the at least two of the plurality of DSL lines identified as belonging to the geographic area.


Claim 10. A non-transitory computer readable storage medium or media having instructions stored thereon that, when executed by one or more processors to perform virtualized access aggregation operations comprising:
linking a plurality of user terminal interfaces associated with a plurality of user terminals to a plurality of virtual access aggregation devices;
receiving condition and/or performance data from at least two different virtual aggregation devices within the plurality of virtual aggregation devices, the at least two different virtual aggregation devices are linked to at least two user terminals within the plurality of user terminals such that a condition and/or performance degradation may affect the at least two user terminals; and
correlating the condition and/or performance degradation across the at least two different virtual aggregation devices using the condition and/or performance data.

Claim 13. The non-transitory computer readable storage medium or media of claim 11, wherein the at least two user terminals belong to a common geographic area.

Claim 15. A non-transitory computer readable storage medium having instructions stored thereon that, when executed by a processor in a Device Abstraction Proxy (DAP), cause the DAP to perform operations including: 
receiving, at an interface of the DAP, a request for operational data relating to Digital Subscriber Line (DSL) services provided to a plurality of DSL terminals in a DSL network by two or more providers;
receiving, at the interface of the DAP, the operational data, including operational data for a plurality of DSL lines coupled to the plurality of DSL terminals;
identifying, at the DAP, at least two of the plurality of DSL lines as belonging to a geographic area of DSL lines, each of the at least two of the plurality of DSL lines respectively associated with at least two of the plurality of DSL terminals being provided the DSL services by different ones of the at least two or more providers, the geographic area associated with a plurality of physical devices that terminate or cross-connect twisted pairs from one or more cables; and 
correlating a condition and/or a performance of one of the at least two DSL lines identified as belonging to the geographic area with a condition and/or performance of another one of the at least two DSL lines identified as belonging to the geographic area.


Claim 14. The non-transitory computer readable storage medium or media of claim 11, wherein correlating the condition and/or performance degradation across the at least two different virtual aggregation devices comprises determining compliance of the at least two user terminals with a spectral compatibility rule.

Claim 20. The non-transitory computer readable storage medium of claim 15, wherein correlating a condition and/or a performance of one of the at least two of the plurality of DSL lines identified as belonging to the geographic area comprises: checking the operational data for the one of the at least two of the plurality of DSL lines to determine compliance of one or more of the at least two of the plurality of DSL lines with a spectral compatibility rule.


Claim 19. The device of claim 17, wherein the correlation engine modifies a profile of one of the at least two user terminals in conjunction with modifying a profile of another one of at least two user terminals.

Claim 21. The non-transitory computer readable storage medium of claim 15, further comprising: changing a profile of the one of the at least two of the plurality of DSL lines identified as belonging to the geographic area in conjunction with changing a profile of another one of the at least two of the plurality of DSL lines identified as belonging to the geographic area, wherein the profile of the one of the at least two of the plurality of DSL lines identified as belonging to the geographic area is defined in one or more of: a transmission parameter setting for the DSL line, a line state of the DSL line, and a transceiver state of a DSLAM or DSL terminal coupled to the DSL line.


Claim 17. A device for virtualized access aggregation comprising:
a plurality of virtual access aggregation devices linked to a plurality of user terminal interfaces associated with a plurality of user terminals, the plurality of virtual access aggregation devices coupled to receive condition and/or performance data from the plurality of user terminals; and
a correlation engine coupled to the plurality of virtual access aggregation devices, the correlation engine identifies at least two user terminals within the plurality of user terminals such that a condition and/or performance degradation may affect the at least two user terminals, and correlates the condition and/or performance degradation across the at least two different virtual aggregation devices using the condition and/or performance data.


Claim 22. A Device Abstraction Proxy (DAP), comprising: 
an interface communicatively coupled with a Digital Subscriber Line (DSL) service provider to receive a request for operational data relating to Digital Subscriber Line (DSL) services provided to a plurality of DSL terminals in a DSL network by two or more providers;  wherein the interface is to receive the operational data, including operational data for a plurality of DSL lines coupled to the plurality of DSL terminals;  wherein the DAP is to identify at least two of the plurality of DSL lines as belonging to a geographic area of DSL lines, each of the at least two of the plurality of DSL lines respectively associated with at least two of the plurality of DSL terminals being provided the DSL services by different ones of the at least two or more providers, the geographic area associated with a plurality of physical devices that terminate or cross-connect twisted pairs from one or more cables;  and a correlation engine to correlate a condition and/or a performance of one of the at least two DSL lines identified as belonging to the geographic area with a condition and/or performance of another one of the at least two DSL lines identified as belonging to the geographic area.




 As shown above, claims 1, 7, 11, 13, 15, 20, 21, 22 of claimed U.S. Patent No. 10,263,866, using different but patentably indistinct terminologies, disclose all features of corresponding claims 1, 4, 6, 7, 10, 13, 14, 17, 19 of instant application. 
Kerpez et al. U.S. Patent 10,263,866 discloses the following features as claimed in Independent Claim 1: A method for virtualized access aggregation by a management system, the method comprising:
linking a plurality of virtual access aggregation devices to a plurality of user terminal interfaces associated with a plurality of user terminals; 
receiving condition and/or performance data from at least two different virtual aggregation devices within the plurality of virtual aggregation devices, the at least two different virtual aggregation devices are linked to at least two user terminals within the plurality of user terminals such that a condition and/or performance degradation may affect the at least two user terminals; and 
correlating the condition and/or performance degradation across the at least two different virtual aggregation devices using the received condition and/or performance data.
Kerpez does not specifically teach DSL terminals are functionally similar to the user terminals and that the Device Abstraction Proxy (DAP) is functionally similar to DSLAM, as claimed in Claim 1 of the instant application. 
Wu et al. US Pub 2008/0101591 cures this deficiency by disclosing DSL access, DSL terminals, and DSLAM units.
Independent Claims 1, 10, 17  are rejected on the ground of nonstatutory double patenting over claims 1, 15, and 22 of Kerpez et al. U.S. Patent No. 10,263,866 and in view of Wu et al. US Pub 2008/0101591 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Dependent Claims 6, 14, and 19 in instant application also are claiming common subject matter, as shown in the table above, as dependent claims 7, 11, 13, 20, and 21 of Kerpez et al. U.S. Patent No. 10,263,866, and are also rejected on the ground of nonstatutory double patenting over their respective parent claims.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as shown in the table above.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-13, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goldburg et al. WO2011054006 (hereinafter “Goldburg”).
Regarding claim 1
Goldburg discloses a method for virtualized access aggregation by a management system (“methods for implementing and operating a Device Abstraction Proxy (DAP)”, line 11, page 2), the method comprising: 
linking a plurality of virtual access aggregation devices (“each of the plurality of access aggregation devices 125A-B are Digital Subscriber Line Access Multipliers (DSLAMs)”, lines 9-10, page 11) to a plurality of user terminal interfaces (i.e. “plurality of physical ports”, line 1, page 3) associated with a plurality of user terminals (“a Device Abstraction Proxy includes a communications interface to connect the DAP to one or more access aggregation devices, each having a plurality of physical ports to provide Digital Subscriber Line (DSL) communication services to a plurality of remote DSL terminals via the plurality of physical ports.” Pages 2-3); 
receiving condition and/or performance data from at least two different virtual aggregation devices (e.g. “virtual access aggregation device 125A”, “virtual access aggregation device 125B” in Fig. 1B) within the plurality of virtual aggregation devices (“each of the plurality of access aggregation devices 125A-B are Digital Subscriber Line Access Multipliers (DSLAMs)” page 11), the at least two different virtual aggregation devices (“In one embodiment, each of the plurality of access aggregation devices 125A-B are Digital Subscriber Line Access Multipliers (DSLAMs), each having a respective plurality of physical ports (e.g., physical ports 120A-C correspond to DSLAM 125A and physical ports 120D-G correspond to DSLAM 125B).”, lines 9-10, page 11) are linked to at least two user terminals (e.g. “DSL terminal 105A”, “DSL terminal 105B” in Fig. 1B) within the plurality of user terminals (“For example, as depicted, remote DSL terminal 105A connects with physical port 120A of access aggregation device 125A, remote DSL terminal 105B connects with physical port 120B, remote DSL terminal 105C connects with physical port 120C. With respect to access aggregation device 125B, remote DSL terminal 105D connects with physical port 120D, remote DSL terminal 105E connects with physical port 120E, remote DSL terminal 105F connects with physical port 120F, and remote DSL terminal 105G connects with physical port 120G.”, lines 1-7, page 11) such that a condition and/or performance degradation may affect the at least two user terminals (“The DSM module 250 provides DSL communication service optimization across multiple lines by adjusting various operational parameters applied to such lines. Such optimizations may, for example, reduce cross-talk among lines traversing a common binder by reducing transmit power or assigning communication spectrums to the lines that are less likely to create interference noise, which degrades service quality. These techniques may be considered to be applied to the twisted pair lines 110, against the physical ports 120A-G corresponding to a particular line, or against the logical ports (e.g., 121C, 121E, 121F, or 121G) associated with particular lines, but in any event, the DSM optimizations affect the underlying DSL communication services provided to DSL customers and end-users via the remote DSL terminals 105A-G.” lines 14-23, page 20); 
and correlating the condition and/or performance degradation across the at least two different virtual aggregation devices using the received condition and/or performance data (“Changes to operational parameters to effect the DSM cooperative optimization techniques may be communicated to the global rule-set module 160 which defines operational constraints for the various DSL communication services and may further be enforced by the authorization module 230 for any particular physical port, logical port, twisted pair line, or combination of logical ports, physical ports, or twisted pair lines.” Lines 23-28, page 20).

Regarding claim 2
Goldburg previously discloses the method of claim 1, 
Goldburg further discloses wherein the plurality of user terminals comprise one or more Digital Subscriber Line (DSL) terminals (“Architecture 101 depicts multiple remote DSL terminals 105A, 105B, 105C, 105D, 105E, 105F, and 105G, each of which may correspond to an end-user location such as a customer's residence or business.”, lines 15-17, page 10; Fig. 1B).

Regarding claim 3
Goldburg previously discloses the method of claim 1, 
Goldburg further discloses wherein the plurality of user terminals comprise one or more wireless terminals (“References to connecting a DSL modem and/or a DSL communication service to a customer are made with respect to exemplary Digital Subscriber Line (DSL) equipment, DSL services, DSL systems and/or the use of ordinary twisted-pair copper telephone lines for distribution of DSL services, it should be understood that the disclosed methods and apparatus to characterize and/or test a transmission medium for communication systems disclosed herein may be applied to many other types and/or variety of communication equipment, services, technologies and/or systems. For example, other types of systems include wireless distribution systems, wired or cable distribution systems, coaxial cable distribution systems, Ultra High Frequency (UHF)/ Very High Frequency (VHF) radio frequency systems, satellite or other extra-terrestrial systems, cellular distribution systems, power-line broadcast systems and/or fiber optic networks.”, lines 23-33, page 9).

Regarding claim 4
Goldburg previously discloses the method of claim 3, 
Goldburg further discloses wherein the at least two user terminals belong to a common geographic area (“Architecture 101 depicts multiple remote DSL terminals 105A, 105B, 105C, 105D, 105E, 105F, and 105G, each of which may correspond to an end-user location such as a customer's residence or business. In one embodiment, the remote DSL terminals 105A-G are DSL modems located within a customer's home or business, through which the customer's networked computing devices may access Internet bandwidth.”, lines 15-17, page 10).

Regarding claim 8
Goldburg previously discloses the method of claim 1, 
Goldburg further discloses wherein the plurality of virtual aggregation devices are subject to one or more operational constraints selected from a group of operational constraints including:
allowed spectrum masks; total power limits; one or more allowed ranges of transmit power; allowed minimum transmit power levels; one or more allowed Dynamic Spectrum Management (DSM) policies; an allowed number of distinct profiles provisioned on a per virtual access aggregation device basis; maximum allowed upstream aggregate bandwidth utilization on a per virtual access aggregation device basis; and maximum allowed downstream aggregate bandwidth utilization on a per virtual access aggregation device basis (“In a particular embodiment, a DSL services wholesaler 130 has administrative authority over the Device Abstraction Proxy 140 and controls the operational constraints defined by the global rule-set module 160 via control interface 170. In one embodiment, the operational constraints defined by the global rule-set module 160 for the DSL communication services provided to end-user consumers include one or more operational constraints selected from a group of operational constraints including: allowed spectrum masks; total power limits; one or more allowed ranges of transmit power; allowed minimum transmit power levels; allowed Dynamic Spectrum Management (DSM) policy (e.g., whether DSM must be activated or is optionally activated and whether DSM is utilized across physical ports associated with consumers of only one DSL services reseller or utilized across physical ports associated with consumers from multiple DSL services resellers), an allowed number of distinct profiles provisioned on a per virtual access aggregation device basis (e.g., how many discrete service levels are permissible for any given DSL services reseller having administrative authority over a particular virtual access aggregation device), in which each profile defines operational characteristics for a respective logical port including at least transmit power, data rate, and error protection; maximum allowed upstream aggregate bandwidth utilization on a per virtual access aggregation device basis; and maximum allowed downstream aggregate bandwidth utilization on a per virtual access aggregation device basis.” Pages 13-14).

Regarding claim 9
Goldburg previously discloses the method of claim 1, further comprising:
Goldburg further discloses receiving, at an infrastructure provider (i.e. “DSL services wholesaler 130” in Fig. 1B), a request from a communication services provider (“the management interface 295 receives a request 240 for operational data relating to DSL communication services provided to one or more of the remote DSL terminals 105A-G.” lines 23-25, page 17) to provision one virtual access aggregation device within the plurality of virtual access aggregation devices (“In one embodiment, the Device Abstraction Proxy 140 further includes a provisioning module 225 to allocate the subset of physical ports (e.g., subset 120F and 120G) to the virtual access aggregation device 210A and to further link the subset of physical ports (e.g., subset 120F and 120G) to the corresponding logical ports (e.g., 121F and 121G) within the virtual access aggregation device (e.g., 210A) responsive to control messages and/or instructions 235 from the DSL services wholesaler 130 received at the control interface 170.” lines 9-21, page 17);
sending, from the infrastructure provider, provisioning instructions to the management system (i.e. “authorization module 230” in Fig. 2) via a control interface (i.e. “control interface 170” in Fig. 1B) at the management system to provision the one virtual access aggregation device (“The authorization module 230 in conjunction with delegating certain administrative control to a virtual access aggregation device 210 enables the DSL services resellers 205 to 1) properly monitor their services so that they may ensure the service provided is in accordance with the level of service promised, 2) diagnose faults more accurately and more quickly leading to reduced waste, reduced operational costs, and improved customer satisfaction, 3) differentiate services and service quality from other competitors, and 4) initiate provisioning of services to new customers through the resellers' management interface 295 which in tum relays such requests 240 to the provisioning module 225 under the control of a DSL services wholesaler 130.” lines 9-17, page 19);
instantiating and executing the one virtual access aggregation device via the control interface (“management interface 295 communicates provisioning requests 240 from DSL services resellers 205 to a provisioning module 225 of the Device Abstraction Proxy 140. Such provisioning requests 240 may request that a physical port 120 on one of the remotely located access aggregation 125 devices to be allocated to a virtual access aggregation device 210 associated with a requesting DSL services reseller 205.” lines 25-30, page 23); and
allocating administrative control of the one virtual access aggregation device for communication services provider via the control interface (“In one embodiment, management interface 295 provides access to operational data and port status information subject to restrictions enforced by an authorization module 230 of the Device Abstraction Proxy 140 which operates under the administrative control of a DSL services wholesaler 130.” lines 25-26, page 23).

Regarding claim 10
A non-transitory computer readable storage medium or media having instructions stored thereon that, when executed by one or more processors to perform virtualized access aggregation operations comprising:
linking a plurality of user terminal interfaces associated with a plurality of user terminals to a plurality of virtual access aggregation devices;
receiving condition and/or performance data from at least two different virtual aggregation devices within the plurality of virtual aggregation devices, the at least two different virtual aggregation devices are linked to at least two user terminals within the plurality of user terminals such that a condition and/or performance degradation may affect the at least two user terminals; and
correlating the condition and/or performance degradation across the at least two different virtual aggregation devices using the condition and/or performance data.
The scope and subject matter of non-transitory computer readable medium claim 10 is drawn to the computer program product of using the corresponding method claimed in claim 1. Therefore computer program product claim 10 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 11
Goldburg previously discloses the non-transitory computer readable storage medium or media of claim 10, 
Goldburg further discloses wherein the plurality of virtual access aggregation devices are within a Device Abstraction Proxy (DAP) (“In one embodiment, such a Device Abstraction Proxy includes a communications interface to connect the Device Abstraction Proxy to one or more access aggregation devices, each having a plurality of physical ports to provide Digital Subscriber Line (DSL) communication services to a plurality of remote DSL terminals via the plurality of physical ports.” lines 31-33, page 2).

Regarding claim 12
The non-transitory computer readable storage medium or media of claim 11, wherein the plurality of user terminals comprise at least one of:
one or more wireless terminals; and one or more Digital Subscriber Line (DSL) terminals.
The scope and subject matter of non-transitory computer readable medium claim 12 is drawn to the computer program product of using the corresponding method claimed in claims 2 and 3. Therefore computer program product claim 12 corresponds to method claims 2 and 3 and is rejected for the same reasons of anticipation as used in claims 2 and 3 rejections above.

Regarding claim 13
The non-transitory computer readable storage medium or media of claim 11, wherein the at least two user terminals belong to a common geographic area.
The scope and subject matter of non-transitory computer readable medium claim 13 is drawn to the computer program product of using the corresponding method claimed in claim 4. Therefore computer program product claim 13 corresponds to method claim 4 and is rejected for the same reasons of anticipation as used in claim 4 rejection above.

Regarding claim 17
Goldburg discloses a device for virtualized access aggregation (“systems for implementing and operating a Device Abstraction Proxy (DAP)”, line 11, page 2) comprising:
a plurality of virtual access aggregation devices (“each of the plurality of access aggregation devices 125A-B are Digital Subscriber Line Access Multipliers (DSLAMs)”, lines 9-10, page 11) associated with a plurality of user terminals (“a Device Abstraction Proxy includes a communications interface to connect the DAP to one or more access aggregation devices, each having a plurality of physical ports to provide Digital Subscriber Line (DSL) communication services to a plurality of remote DSL terminals via the plurality of physical ports.” Pages 2-3), the plurality of virtual access aggregation devices coupled to receive condition and/or performance data from the plurality of user terminals (as afore-mentioned in Claim 1 discussion); and
a correlation engine (i.e. “DSM module 250” in Fig. 3) coupled to the plurality of virtual access aggregation devices, the correlation engine identifies at least two user terminals within the plurality of user terminals such that a condition and/or performance degradation may affect the at least two user terminals, and correlates the condition and/or performance degradation across the at least two different virtual aggregation devices using the condition and/or performance data (as afore-mentioned in Claim 1 discussion).
The scope and subject matter of apparatus claim 17 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 17 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 18
Goldburg previously discloses the device of claim 17, wherein the plurality of user terminals comprise at least one of:
Goldburg further discloses one or more Digital Subscriber Line (DSL) terminals (“plurality of remote DSL terminals” line 2, page 3); and one or more wireless terminals (“The computer system 600 may further include peripheral device 636 (e.g., wireless or wired communication devices, memory devices, storage devices, audio processing devices, video processing devices, etc.).” lines 5-6, page 34).

Regarding claim 20
The device of claim 17, wherein the plurality of virtual aggregation devices are subject to one or more operational constraints selected from a group of operational constraints including:
allowed spectrum masks;
total power limits;
one or more allowed ranges of transmit power;
allowed minimum transmit power levels;
one or more allowed Dynamic Spectrum Management (DSM) policies;
an allowed number of distinct profiles provisioned on a per virtual access aggregation device basis;
maximum allowed upstream aggregate bandwidth utilization on a per virtual access aggregation device basis; and
maximum allowed downstream aggregate bandwidth utilization on a per virtual access aggregation device basis.
The scope and subject matter of apparatus claim 20 is drawn to the apparatus of using the corresponding method claimed in claim 8. Therefore apparatus claim 20 corresponds to method claim 8 and is rejected for the same reasons of anticipation as used in claim 8 rejection above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goldburg, and in view of Hart et al. US Pub 2008/0080389 (hereinafter “Hart”). 
Regarding claim 5
Goldburg previously discloses the method of claim 1, 
Goldburg does not specifically teach wherein correlating the condition and/or performance degradation across the at least two different virtual aggregation devices comprises determining compliance of the at least two user terminals with a spectral compatibility rule.
	In an analogous art, Hart discloses broadband services wherein correlating the condition and/or performance degradation across the at least two different virtual aggregation devices comprises determining compliance of the at least two user terminals with a spectral compatibility rule (“Such relationship data may indicate that the POTS infrastructure is likely to support the desired broadband services without performance issues, or the relationship data may indicate that the POTS infrastructure cannot satisfactorily support the intended broadband services without an upgrade or modification to the infrastructure (e.g., shielding the cable pairs and/or bundled cables, reducing the number of HDSL circuits in a single binder, decreasing signal power level(s) in the cable pair(s), etc.). These findings can be summarized as a set of rules for managing spectral compatibility for broadband services.” [0032]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Goldburg’s method for implementing and operating Device Abstraction Proxies, to include Hart’s method for developing management rules for qualifying broadband services, in order to efficiently analyze broadband network spectral compatibility (Hart [0013]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Hart’s method for developing management rules for qualifying broadband services into Goldburg’s method for implementing and operating Device Abstraction Proxies since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 14
The non-transitory computer readable storage medium or media of claim 11, wherein correlating the condition and/or performance degradation across the at least two different virtual aggregation devices comprises determining compliance of the at least two user terminals with a spectral compatibility rule.
The scope and subject matter of non-transitory computer readable medium claim 14 is drawn to the computer program product of using the corresponding method claimed in claim 5. Therefore computer program product claim 14 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Claims 6, 7, 15, 16, and 19 are rejected under 35 U.S.C. 103 unpatentable over Goldburg, and in view of Wu et al. US Pub 2008/0101591 (hereinafter “Wu”).
Regarding claim 6
Goldburg previously discloses the method of claim 1 
Goldburg does not specifically teach wherein correlating the condition and/or performance degradation across the at least two different virtual aggregation devices using the received condition and/or performance data is further used to estimate a root cause of the condition and/or performance degradation.
In an analogous art, Wu discloses wherein correlating the condition and/or performance degradation across the at least two different virtual aggregation devices using the received condition and/or performance data is further used to estimate a root cause of the condition and/or performance degradation (“an automated digital subscriber line performance control system comprising a computer system including a logic module to evaluate performance of a plurality of DSL lines and to automatically select a set of DSL lines from the plurality of DSL lines, a line profile database responsive to the computer system, the line profile database providing line profiles in response to a request from the computer system, and a digital subscriber line access multiplexer coupled to the computer system.  The digital subscriber line access multiplexer is configured to measure a performance parameter of physical DSL lines and to change a profile for at least one of the DSL lines.  The set of DSL lines has degraded performance characteristics based on historical performance data.” [0027]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Goldburg’s method for implementing and operating Device Abstraction Proxies to include Wu’s method for selecting a profile for a digital subscriber line, in order to efficiently provide broadband access (Wu [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Wu’s method for selecting a profile for a digital subscriber line into Goldburg’s method for implementing and operating Device Abstraction Proxies since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 7
Goldburg previously discloses the method of claim 1, further comprising:
Goldburg does not specifically teach modifying a profile of one of the at least two user terminals in conjunction with modifying a profile of another one of at least two user terminals.
In an analogous art, Wu discloses modifying a profile of one of the at least two user terminals in conjunction with modifying a profile of another one of at least two user terminals (“A group of line profiles is then retrieved from a profile database, at step 606, and CVs estimated by the model for different profiles and TCP throughput, at step 606.  A profile is selected by the model that gives an improved performance for the line.  In another particular embodiment a profile is selected that gives substantially the most improved performance for the line.  A configuration module configures the line to the new profile at step 608.  For example, a reduced speed profile or an interleaved profile would be modeled for each of the DSL lines that are identified by the revised set of DSL lines.  Data associated with the revised set of DSL lines is then stored.  An example of such data would be performance data measured after application of the new line profile to the DSL lines.  The stored data is then reported, such as by using a remote internet browsing tool.” [0034]; Fig. 6).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Goldburg’s method for implementing and operating Device Abstraction Proxies to include Wu’s method for selecting a profile for a digital subscriber line, in order to efficiently provide broadband access (Wu [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Wu’s method for selecting a profile for a digital subscriber line into Goldburg’s method for implementing and operating Device Abstraction Proxies since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15
The non-transitory computer readable storage medium or media of claim 10 wherein correlating the condition and/or performance degradation across the at least two different virtual aggregation devices using the received condition and/or performance data is further used to estimate a root cause of the condition and/or performance degradation.
The scope and subject matter of non-transitory computer readable medium claim 15 is drawn to the computer program product of using the corresponding method claimed in claim 6. Therefore computer program product claim 15 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 16
The non-transitory computer readable storage medium or media of claim 10, further comprising:
modifying a profile of one of the at least two user terminals in conjunction with modifying a profile of another one of at least two user terminals.
The scope and subject matter of non-transitory computer readable medium claim 16 is drawn to the computer program product of using the corresponding method claimed in claim 7. Therefore computer program product claim 16 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 19
The device of claim 17, wherein the correlation engine modifies a profile of one of the at least two user terminals in conjunction with modifying a profile of another one of at least two user terminals.
The scope and subject matter of apparatus claim 19 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 19 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464